Citation Nr: 0001658	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-19 871	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for a thyroid disorder due 
to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The appellant had active service from June 1941 to December 
1960.  

The veteran initially filed a claim for service connection 
for a thyroid condition in October 1987.  The RO denied this 
claim and, in a statement of the case issued in May 1989, 
notified the veteran that service connection for a thyroid 
condition was denied because evidence of a radiogenic 
disease, as specified in 38 C.F.R. 3.311(b) had not been 
received.  The veteran did not file a timely substantive 
appeal as to this denial of his claim.

The provisions of 38 C.F.R. § 3.311(b) were subsequently 
amended to include non-malignant thyroid nodular disease as a 
radiogenic disease subject to service connection under the 
provisions of that regulation.  See Claims Based on Exposure 
to Ionizing Radiation, 54 Fed. Reg. 42,802, 42,803 (1989) 
(codified, in part, at 38 C.F.R. § 3.311(b)(2)(xvii) (1990)).  
The veteran filed another claim for service connection for 
thyroid disease based on exposure to ionizing radiation in 
March 1993.  The veteran's claim for service connection for 
thyroid disease under 38 C.F.R. § 3.311(b)(2)(xvii) is a new 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993) 
( when law or regulation "creates a new basis of entitlement 
to benefits . . . an applicant's claim of entitlement under 
such law or regulation is a claim separate and distinct from 
a claim previously and finally denied prior to the 
liberalizing law or regulation").


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.  

2.  The appellant was exposed to ionizing radiation during 
active duty service in 1945-46. 

3.  The appellant suffers from a thyroid disorder which was 
not present in service and was first shown during the 1980's, 
more than 30 years after radiation exposure and more than 20 
years after his release from service.

4.  The appellant's thyroid disorder did not result from in-
service exposure to ionizing radiation.  


CONCLUSION OF LAW

A thyroid disorder was not incurred in, a result of, or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the VA's duty to assist under § 5107(a)has been 
satisfied.  

Background.  The appellant's service medical records do not 
indicate treatment for or diagnosis of any thyroid disorder 
during service.  

Post-service medical records indicate that in the mid-1980's, 
the veteran was first diagnosed with a thyroid disorder.  He 
claims that this was the result of his exposure to ionizing 
radiation at Nagasaki in September-October 1945 and during 
Operation CROSSROADS in 1946.  

In support of his claim, the veteran has furnished a series 
of letters from a treating physician, who reported in a 
November 1987 letter that he began treating the veteran for a 
thyroid condition in 1984.  He stated that the veteran was 
relatively hypothyroid and had a secondary multinodular 
goiter.  In a September 1988 letter, he discussed the 
veteran's thyroid disorder and indicated that it may be 
related to radiation exposure, but that he had no idea of how 
much radiation exposure the veteran had had.  A report of the 
veteran's hospitalization in February 1993 by the same 
treating physician showed a diagnosis of lymphocytic 
thyroiditis on biopsy.  In a June 1994 letter, he classified 
the veteran's thyroid condition as stable.  An October 1996 
letter again noted the possible relationship between 
radiation exposure and thyroid abnormalities.  Clinical 
records of the veteran's treatment during the 1980's and 
1990's for various conditions including the thyroid are also 
of record.  

The RO had requested information on the veteran's service and 
radiation exposure from the Defense Nuclear Agency (DNA).  A 
response from DNA, dated in March 1995, confirmed that the 
veteran was in Nagasaki for brief periods in September and 
October 1945, totaling about one week.  It was also reported 
that scientific dose reconstruction studies showed that an 
individual who had been at Nagasaki for the entire period of 
the occupation (September 1945 to June 1946) would have 
suffered under the worst case scenario a maximum possible 
dose of less than one rem.  It was pointed out that a great 
majority received no radiation exposure whatsoever and that 
the highest dose received by anyone was a few tens of 
millirems.  

DNA also verified that the veteran had participated in 
Operation CROSSROADS, but a careful search of dosimetry data 
revealed no record of radiation exposure for the veteran.  
Several dose reconstruction studies were considered in 
assessing the veteran's exposure.  One study indicated the 
veteran would have received a probable dose of 0.430 rem 
gamma with an upper error bound of 1.107 rem gamma.  Another 
study indicated that he had virtually no potential for 
exposure to neutron radiation due to the distance of his ship 
from ground zero.  Internal exposure potential for the 
veteran was said to be less than 0.150 rem (fifty year) 
committed dose equivalent to the bone.  Committed dose to the 
thyroid was also reported as less than 0.150 rem.  

In May 1995, the VA's Director, Compensation and Pension 
Service requested a radiation review under 38 C.F.R. § 3.311 
from the Under Secretary of Health.  In June 1995, an opinion 
from the Assistant Chief Medical Director for Public Health 
and Environmental Hazards (Under Secretary for Health), was 
received.  After setting out the DNA's estimates of the 
veteran's exposure, the opinion then noted that the veteran 
appeared to have a multinodular goiter with hypothyroidism 
and lymphocytic thyroiditis on pathological examination.  

The opinion continued that while screening doses for non-
malignant thyroid diseases were not available, hypothyroidism 
was said to have been reported as a consequence of external 
irradiation at doses in the range 2600 and 5000 rads.  
Radiation thyroiditis had been reported as a rare 
complication of therapy using 10,000 to 20,000 rads.  
Development of multinodular goiter at a dose of 5200 rads of 
external radiation had also been reported.  

The opinion concluded that since the veteran's reported 
exposure was much lower than those cited above, it was 
unlikely that the veteran's thyroid condition can be 
attributed to exposure to ionizing radiation in service.  

A subsequent opinion from the Director of Compensation and 
Pension Service, dated in June 1995, indicates that there was 
no reasonable possibility that the appellant's thyroid 
disabilities were the result of in-service exposure to 
ionizing radiation.  

Criteria.  Service connection is granted for a disability 
when the facts, shown by evidence, establish that the 
particular disability was incurred coincident with service, 
or if preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following:

(i)	All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia;
(ii)	Thyroid cancer; 
(iii)	Breast cancer; 
(iv)	Lung cancer; 
(v)	Bone cancer; 
(vi)	Liver cancer; 
(vii)	Skin cancer; 
(viii)	Esophageal cancer; 
(ix)	Stomach cancer; 
(x)	Colon cancer; 
(xi)	Pancreatic cancer; 
(xii)	Kidney cancer; 
(xiii)	Urinary bladder cancer; 
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular cataracts; 
(xvii)	Non-malignant thyroid nodular disease; 
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central nervous system; 
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkin's disease; and 
(xxiii)	Prostate cancer and other forms of cancer.  

If a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  

If a veteran exposed to ionizing radiation during service 
subsequently develops a radiogenic disease, the claim is to 
be reviewed by the Under Secretary for Benefits to determine 
whether the claimed disease resulted from in-service exposure 
to ionizing radiation.  An advisory opinion from the Under 
Secretary for Health may be obtained.  38 C.F.R. § 
3.311(b)(1), (c), & (e).  

Analysis.  Having considered the applicable laws and 
regulations and the evidence of record, the Board concludes 
that service connection for the appellant's thyroid disorder 
is not warranted.  

First, it is noted that the evidence of record does not 
establish manifestations of any thyroid condition during 
service or until many years after service discharge.  There 
is no medical nexus or continuity of symptomatology 
demonstrated between the veteran's period of service ending 
in 1960 and the onset of a thyroid disorder many years after 
service discharge.  

Second, while the record does confirm that the veteran was 
exposed to radiation during service, the Director of 
Compensation and Pension Service has concluded, based on the 
evidence of record, to include an opinion from the Under 
Secretary for Health, that there is no reasonable possibility 
that the veteran's thyroid disorder is the result of in-
service exposure to ionizing radiation.  

The Board notes the appellant's belief that he was exposed to 
radiation sufficient to result in the development of his 
current thyroid condition; however, there is no medical or 
scientific support for his conclusion.  While a relationship 
between the veteran's service radiation exposure and his 
current thyroid condition has been suggested by his treating 
physician, the physician acknowledged that he had no idea of 
the amount of radiation exposure the veteran had during 
service.  The medical/scientific evidence now of record 
clearly establishes that the veteran had only minimal 
radiation exposure, in an amount insufficient to cause or 
result in the thyroid disorder for which the veteran seeks 
service connection.  

The Board has also considered the veteran's claim that there 
is a relationship between his service radiation exposure and 
his thyroid condition; however, as a lay person, without the 
requisite scientific knowledge or background, he is not 
qualified to provide such an opinion.  See generally Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the benefit sought on appeal must be 
denied.  


ORDER

Entitlement to service connection for thyroid disorder 
secondary to exposure to ionizing radiation is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

